Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 12-13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-5, 12-13, and 20 recite the limitation "the flow down query.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael Bender (US 2008/0052291).

Regarding Claims 9, 1, and 17, Bender discloses a computer system comprising:
one or more processors (Fig. 3, 302, 402, Bender);
one or more memories storing instructions which, when executed by the one or more
processors, cause the one or more processors to perform (Fig. 3, 302, 402, Bender):
	receiving, at a computing device, a request for a particular user identification (ID) to perform a particular operation on a particular data object ([0027], “When a request is received for data in a particular row in the relational database table (block 208), a check is made to determine if the user that has issued the request is entitled to access the table itself (block 209). If the requesting user is entitled to access the table that has the requested data, then the requesting user's identity is derived by extracting his SQLID from a header in the request (block 210),” Bender);
	creating and storing, in one or more digital data repositories, an object mapping that
associates each data object of a plurality of data objects with one or more tuples of a plurality of tuples, each tuple of the plurality of tuples comprising one or more dimension values of a multidimensional organization structure, each of the one or more dimension values 
	creating and storing, in one or more digital data repositories, an entitlement mapping that associates each operation of one or more operations with a tuple of the plurality of tuples, each operation of the one or more operations comprising an operation that the particular user ID is entitled to perform on data objects in different parts of the multidimensional organization structure of the respective associated tuple (Fig. 1c, 102, Bender);
		using the object mapping, determining a first tuple based on the particular data object ([0022]-[0023], Bender);
		using the entitlement mapping, determining a second tuple based on the particular operation ([0022]-[0023], Bender);
		for each hierarchical dimension of the plurality of hierarchical dimensions ([0025]-[0026], Bender):
	generating a first hierarchical set of one or more dimension values based on the dimension value of the first tuple that corresponds to the respective hierarchical dimension ([0025]-[0026], Bender);
	generating a second hierarchical set of one or more dimension values based on the dimension value of the second tuple that corresponds to the respective hierarchical dimension ([0025]-[0026], Bender);
	identifying a match between the one or more dimension values of the first hierarchical set and the one or more dimension values of the second hierarchical set ([0022], “Similarly, if the user has a SQLID of "MY SQLID2," then that user may access any row of data for either the "EASTERN" or "WESTERN" division of the enterprise. Thus, in the example shown in FIG. 1b, 
	in response to identifying a match for each hierarchical dimension of the plurality of hierarchical dimensions, the computing device granting the particular user ID access to the particular data object ([0022], Bender).

	Regarding Claims 10, 2, 18, Bender discloses a system, wherein generating the first hierarchical set of one or more dimension values based on the dimension value of the first tuple comprises:
	performing a flow down query on the dimension value of the first tuple that corresponds to the respective hierarchical dimension to generate the one or more dimension values of the first hierarchical set ([0027], Bender).

	Regarding Claims 11, 3, and 19, Bender discloses a system, wherein generating the second hierarchical set of one or more dimension values based on the dimension value of the second tuple comprises:


	Regarding Claims 13 and 5, Bender discloses a system, further comprising: creating and storing, in one or more digital data repositories, hierarchical data comprising a plurality of nodes, each node of the plurality of nodes comprising a dimension value, an identification value, and a parent node identification value;
	wherein performing the flow down query includes traversing one or more nodes of the
plurality of nodes of the hierarchical data ([0027], Bender).

	Regarding Claims 14 and 6, Bender discloses a system, further comprising: 
	in response to not identifying a match between the one or more dimension values of the first hierarchical set and the one or more dimension values of the second hierarchical set, the computing device restricting access to the particular data object from the particular user ID ([0022], Bender).

	Regarding Claims 15 and 7, Bender discloses a system, further comprising: generating a third hierarchical set of one or more dimension values based on a dimension value of an exception tuple that corresponds to the respective hierarchical dimension (Fig. 1c, “Excluding” entitlement table 108, [0023]-[0026], Bender);
	removing the one or more dimension values of the third hierarchical set from the one or
more dimension values of second hierarchical set to create an exception hierarchical set of one or

		for each hierarchical dimension of the plurality of hierarchical dimensions,
identifying a match between the one or more dimension values of the first hierarchical set and
the one or more dimension values of the third hierarchical set (Fig. 1c, “Excluding” entitlement table 108, [0023]-[0026], Bender);
	in response to identifying the match for each hierarchical dimension of the plurality of
hierarchical dimensions, the computing device granting the particular user ID access to the
particular data object (Fig. 1c, “Excluding” entitlement table 108, [0023]-[0026], Bender).

	Regarding Claims 16 and 8. The system of Claim 9, further comprising: in response to not identifying a match for each hierarchical dimension of the plurality of hierarchical dimensions, the computing device restricting access to the particular data object from the particular user ID ([0027], “Access Denied,” Bender).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Michael Bender (US 2008/0052291) in view of Kirkpatrick at al. (US 7,441,007).

Regarding Claim 12, 4, and 20, Bender discloses all the limitations as discussed above including a flown down query ([0027], Bender).  However, Bender does not expressly disclose a CONNECT BY operator.  Kirkpatrick discloses: using a CONNECT BY operator (Col. 5, lines 59-67, Kirkpatrick).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Bender by incorporating the CONNECT BY operator, as disclosed by Kirkpatrick, in order to allow rows of data to be accessed and joined in a hierarchical manner (Col. 5, lines 59-67, Kirkpatrick). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
February 2, 2022